El Juez Asociado Señor Córdoya Dávila,
emitió la opinión del tribunal.
Jacinto Reyes Delgado y su esposa Margarita Zamora eran dueños de dos parcelas de terreno que agrupadas arro-jaban una cabida de 64 cuerdas, habiendo sido inscrita esta finca, así agrupada, en el Registro de la Propiedad. Según mensura practicada por el agrimensor don Francisco I. Arjona, la cabida de dicha finca quedó reducida a 52 cuerdas y 519 milésimas de otra. La mencionada finca fué hipóte-*425cada a favor del Federal Land Bank of Baltimore por sns dneños Jacinto Beyes Delgado y su esposa, haciéndose cons-tar en la escritura de hipoteca, con el consentimiento de las partes, la mensnra de la finca, y habiendo tenido el notario a la vista copia del plano debidamente certificada por el agri-mensor Sr. Arjona. Esta copia del plano se hizo formar parte de la referida escritura, qne luego fue inscrita en el registro de la propiedad. Siguió el banco procedimiento ejecutivo contra el inmueble hipotecado, que fue vendido en pública subasta y adjudicado al acreedor hipotecario. Pre-sentada la escritura de venta judicial para su inscripción al Begistrador de la Propiedad de Utuado, éste se negó a ins-cribirla totalmente por las razones que se exponen en la si-, guiente nota:
“Inscrito el presente documento al folio 63 vuelto del tomo 12 de Jayuya, finca número 545 duplicado, inscripción 5a. en cuanto a la cabida de 47.27 cuerdas que resultó tener la finca una vez men-surada y deniego en cuanto a 5.249 cuerdas, basta completar la total cabida de 52.519 cuerdas, con que se describe dicho inmueble en este documento, por no resultar dicho aumento de 5.249 cuerdas inscrito a favor de los esposos demandados, ni de ninguna otra persona, ...”
 Cuando se constituyó la hipoteca y se procedió a su inscripción, se partió de la base de que la finca tenía una cabida de 52 cuerdas 519 milésimas de otra, según mensura agregada a la escritura. El registrador dice que esta finca, una vez mensurada, resultó de 47 cuerdas 27 centésimas, pero no surge de la nota recurrida que el Banco Federal hubiese tenido intervención en esa otra mensura, si es que la hubo, ni cuándo tuvo lugar; y si la misma se practicó a sus espaldas y la reducción de la cabida de la finca no ha sido aceptada por el acreedor hipotecario, el registrador no está autorizado para privarle del derecho de inscribir su título con la cabida que se fijó a la finca cuando fué hipotecada, y cuando se inscribió la hipoteca. Si el inmueble tiene o no esta cabida es cuestión a resolver por las partes interesadas *426y no exclusivamente por nna de ellas qne haya practicado nna mensura a espaldas de la otra, rectificando la mensura anterior en qne ambas estuvieron de acuerdo.

Debe revocarse la nota recurrida.